FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHI WING CHAN,                                   No. 11-72116

               Petitioner,                       Agency No. A072-093-571

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Chi Wing Chan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen deportation proceedings conducted

in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Popa v. Holder, 571 F.3d 890, 894 (9th

Cir. 2009), and we deny the petition for review.

      The agency did not abuse its discretion in denying Chan’s motion to reopen

for failure to show lack of notice where the notice of hearing was sent by certified

mail to the most recent address provided by Chan. See 8 U.S.C. § 1252b(a)(2)(A),

(c)(1) (repealed 1996); see also Arrieta v. INS, 117 F.3d 429, 431 (9th Cir. 1997)

(per curiam) (“[N]otice by certified mail sent to an alien’s last known address can

be sufficient under the Act, even if no one signed for it.”). The agency also did not

abuse its discretion in concluding that Chan failed to present “substantial and

probative evidence” to overcome the strong presumption of effective service. See

Arrieta, 117 F.3d at 431.

      Chan’s claim that his Order to Show Cause was legally defective is

unavailing. See 8 U.S.C. § 1252b(a)(1) (repealed 1996); see also Popa, 571 F.3d

at 896.

      We do not address Chan’s contention regarding when he became aware of

his in absentia deportation order because the BIA did not rely on this ground. See

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review is limited

to the grounds relied upon by the BIA).




                                          2                                       11-72116
Chan’s remaining contentions are unavailing.

PETITION FOR REVIEW DENIED.




                                  3            11-72116